Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of MFF7398 in the reply filed on 05/04/2021 is acknowledged. The requirement is made Final.
Claims 1-20 are pending and examined.

Copending Applications
Applicants must bring to the attention of the Examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications, which are "material to patentability" of the application in question. MPEP 2001.06(b). See Dayco Products Inc. v. Total Containment Inc., 66 USPQ2d 1801 (CA FC 2003).

Claim Objections
At claim 6, it is suggested that “essentially” be deleted because it is not defined in the specification. 
At claim 12, line 1, it is suggested that ---,--- be inserted after “profile”; and inline 2, after the second “seed” insert ----,----.
At claim 19, line 1, insert ---,---- after “product”. Also, it is suggested that “the” before the first “plant” be replaced with ---a---. 
	

Claims 1-2, 8, and 15 are objected to for including blank spaces.
	The specification is objected to including a blank space on page 49. 
Appropriate correction is required.
Deposit of Biological Material
This application requires public availability of the seed of inbred corn line MFF7398 to make and use the claimed invention.  Applicant’s statement on pages 49-50 specification regarding the deposit indicating that an acceptable deposit of the seed of the inbred corn line MFF7398 in compliance with the requirements under 37 CFR 1.801-1.809 will be deposited and all restrictions upon the deposit will be removed, is deemed sufficient to perfect the deposit. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The claims are indefinite in the recitation of MFF7398 because the name does not clearly identify the claimed corn variety, seed and plant and does not set forth the metes and bounds of the claimed invention. Since the name of MFF7398 is not known in the art, the use of said names do not carry art recognized limitation as to the specific characteristics or essential characteristics that are associated with denomination. In addition, the names appear to be arbitrarily assigned and the specific characteristics associated therewith could be modified, as there is no written description of the corn plant that encompasses all of its traits.  
Amending claims 1-2, 8 and 15 to recite the ATCC accession number for maize variety of MFF7398 would overcome the rejection.

		Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a genus of corn plants having essentially all of the morphological and physiological characteristics of variety corn line MFF7398 and further comprising an additional trait or a transgene; and a converted plant comprising a locus conversion and otherwise comprises “the” phenotypic characteristics of  maize variety MFF7398. The specification does not define a plant having “essentially” all of the morphological and physiological characteristics of the variety corn line MFF7398. The specification describes a single species, namely variety corn line MFF7398 described by means of limited characteristics as listed in Table 1, and by means of seed to be deposited. The specification describes no other species that is considered as having “essentially” all of the morphological and physiological characteristics of the variety corn line MFF7398. The specification describes no other species that is considered as “converted” and otherwise having any one or more phenotypic characteristics of Table 1. This is a large genus of plants having unknown phenotypic traits that are mostly unrelated to the variety corn line MFF7398. 
The Federal Circuit court stated that a written description of an invention "requires a precise definition, such as by structure, formula [or} chemical name, of the claimed subject matter sufficient to distinguish it from other material". University of 

The specification has not described a representative species of corn plants of the genus claimed. The specification only describes a single species, namely, corn variety MFF7398 plant, sample of seed to be deposited. Furthermore, the specification fails to describe structural features common to members of the claimed genus of corn plant. Therefore, the specification has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly, and has not shown her/his possession of the claimed genus at the time of the application.
Therefore, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.

Remarks
The closest prior art is inbred corn line CV659171 of Davis, Connie (US 9,167, 788 B2) .
No claim is allowed.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662